         case 1:19-cv-04228-JGK Document 30 Filed 02/10/20 Page 1 of 1
                      SCHOENECK
                      &KING


                                                            600 Third Avenue, 22nd Floor f New York, NY I 00 I 6- I 915 I bsk.com

                                                                                                            SAMUEL G. DOBRE
                                                                                                                 sdobre@bsk.com
                                                                                                                  P: 646.253.2320
                                                                                                                  F: 646.253.2377
February I 0, 2020

VIA ELECTRONIC CASE FILING
                                                        USDC SONY
Hon. John G. Koeltl                                     DOCUMENT
United States District Judge                            ELECTRONICl1LLY FILED
Southern District of New York                           DCC# _ _ _~~~
Daniel Patrick Moynihan                                 DATE FILED:        ~Q::.d-_ lJ •           ....,__....
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

              Re:     Kiran Vuppala v. Hawkins New York, LLC et al.
                      Civil Action No. 1:19-cv-04228

Dear Judge Koeltl:

Please be advised that we represent Defendants Hawkins New York, a New York limited
liability Company d/b/a Hawkins New York ("Hawkins") and Angela Kueken in the above-
captioned action. I am submitting this joint letter request on behalf of the Plaintiff and
Defendants respectfully requesting that the _February 24, 2020 Initial Conference be adjourned
for another thirty (30) d<J:YS while the parties pursue further settlement discussions and appear
close to reaching a settlement - which may obviate the necessity for the conference.

If this meets with Your Honor's approval, the Parties respectfully request you please "So Order"
where indicated below.                                 o
                                           4 Jo v-µ,v60 fl fi/Cf /JA-'{ /"'1,t;t-l,M JI ~OJ-I)
                                                                            I                I   J
                                            A• 4:301"",
Respectfully Submitted,

BOND, SCHOENECK & KING, PLLC                                                SO ORDERED


 ~~                                                                     ~CYAo_
Samuel G. Dobre                                        er/ . /                 ;,ohn G. Koeltl
                                                        (lolrJo
cc:    B. Bradley Weitz, Esq.
       The Weitz Law Firm P.A.
       Bank of America Building
       18305 Biscayne.Blvd., Suite 214
       Aventura, FL 33160

                             Attom,:,ys At Law I A Pro~siona! limited Liability Cornpan,•
                                                                                                                 167910 .1 2/5/2020
